       Case 1:19-cv-11529-RGS Document 133 Filed 08/02/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11529-RGS

                AmGUARD INSURANCE COMPANY, et al.

                                      v.

                        LANDON RICHMOND, et al.

                           ORDER SETTING
                        JURY-TRIAL TIME LIMITS

                               August 2, 2021

STEARNS, D.J.

      After consideration of the parties’ trial time estimate, as well as the

court’s schedule and juror convenience, the court will grant each side nine

(9) hours for its respective presentation, each side to be taxed for its direct

examination and cross-examination of witnesses called by the opposing;

exclusive, however, of the time allocated for opening statements and closing

arguments.    The time limits will be monitored by the court and strictly

enforced.    The parties are also advised that for scheduling reasons, on

Thursday, August 12 (empanelment day), court will adjourn at 4 PM.

Thereafter the court will sit from 9 AM to 1 PM. The court anticipates a

quick empanelment, therefore plaintiff should have its first witness present

and others on a short call if needed that day. The court typically allots each
      Case 1:19-cv-11529-RGS Document 133 Filed 08/02/21 Page 2 of 2




side twenty-five (25) minutes for opening statements. An informal pretrial

conference will be scheduled by the court during the week of August 9 to

review the empanelment procedure and trial etiquette.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns __________
                                  UNITED STATES DISTRICT JUDGE




                                    2
